

117 SRES 153 IS: Recognizing the week of April 11 through April 17, 2021, as “Black Maternal Health Week” to bring national attention to the maternal health crisis in the United States and the importance of reducing maternal mortality and morbidity among Black women and birthing persons.
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 153IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Booker (for himself, Mrs. Feinstein, Ms. Duckworth, Mr. Blumenthal, Mr. Markey, Ms. Cortez Masto, Ms. Stabenow, Mr. Durbin, Mr. Menendez, Mr. Padilla, Mr. Merkley, Mr. Brown, Mr. Warnock, Mr. Peters, Ms. Baldwin, Ms. Smith, Mr. Sanders, Mr. Kaine, Mr. Van Hollen, Mr. Bennet, Ms. Klobuchar, Mrs. Gillibrand, and Ms. Rosen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONRecognizing the week of April 11 through April 17, 2021, as Black Maternal Health Week to bring national attention to the maternal health crisis in the United States and the importance of reducing maternal mortality and morbidity among Black women and birthing persons.Whereas, according to the Centers for Disease Control and Prevention, Black women in the United States are 2 to 3 times more likely than White women to die from pregnancy-related causes;Whereas Black women in the United States suffer from life-threatening pregnancy complications, known as maternal morbidities, twice as often as White women;Whereas maternal mortality rates in the United States are—(1)among the highest in the developed world; and(2)increasing rapidly;Whereas the United States has the highest maternal mortality rate among affluent countries, in part because of the disproportionate mortality rate among Black women;Whereas Black women are 49 percent more likely than White women to deliver prematurely;Whereas the high rates of maternal mortality among Black women span across—(1)income levels;(2)education levels; and(3)socioeconomic status;Whereas structural racism, gender oppression, and the social determinants of health inequities experienced by Black women in the United States significantly contribute to the disproportionately high rates of maternal mortality and morbidity among Black women;Whereas racism and discrimination play a consequential role in the maternal healthcare experiences and outcomes of Black birthing people;Whereas a fair and wide distribution of resources and birth options, especially with regard to reproductive healthcare services and maternal health programming, are critical to closing the racial gap in maternal health outcomes;Whereas the COVID–19 pandemic has further highlighted issues within the broken healthcare system in the United States and the harm of that system to Black women and birthing persons by exposing—(1)increased barriers to accessing prenatal and postpartum care, including maternal mental healthcare;(2)the lack of uniform hospital policies permitting doulas and support persons to be present during labor and delivery;(3)inconsistent hospital policies regarding the separation of the newborn from a mother that is suspected positive for COVID–19;(4)complexities in COVID–19 vaccine and therapeutics trials including pregnant and lactating people;(5)increased rates of caesarean section deliveries;(6)shortened hospital stays following delivery;(7)provider shortages and lack of sufficient policies to allow home births attended by midwives;(8)insufficient practical support for delivery of care by midwives, including telehealth access;(9)adverse economic impact on Black mothers and families due to job loss or reduction in income during quarantine and the pandemic recession; and(10)pervasive racial injustice against Black people in the criminal justice, social, and healthcare systems;Whereas, even as there is growing concern about improving access to mental health services, Black women are least likely to have access to mental health screenings, treatment, and support before, during, and after pregnancy;Whereas justice-informed, culturally congruent models of care are beneficial to Black women; andWhereas an investment must be made in—(1)maternity care for Black women and birthing persons, including support of care led by the communities most affected by the maternal health crisis in the United States;(2)continuous health insurance coverage to support Black women and birthing persons for the full post­par­tum period up to at least 1 year after giving birth; and(3)policies that support and promote affordable, comprehensive, and holistic maternal healthcare that is free from gender and racial discrimination, regardless of incarceration: Now, therefore, be itThat the Senate recognizes—(1)that Black women are experiencing high, disproportionate rates of maternal mortality and morbidity in the United States;(2)that the alarmingly high rates of maternal mortality and morbidity among Black women are unacceptable;(3)that, in order to better mitigate the effects of systemic and structural racism, Congress must work toward ensuring that the Black community has—(A)safe and affordable housing;(B)transportation equity;(C)nutritious food;(D)clean air and water;(E)environments free from toxins;(F)fair treatment within the criminal justice system;(G)safety and freedom from violence;(H)a living wage;(I)equal economic opportunity; (J)a sustained workforce pipeline for diverse perinatal professionals; and (K)comprehensive, quality, and affordable healthcare with access to the full spectrum of reproductive care;(4)that, in order to improve maternal health outcomes, Congress must fully support and encourage policies grounded in the human rights and reproductive justice frameworks that address Black maternal health inequity;(5)that Black women and birthing persons must be active participants in the policy decisions that impact their lives;(6)that, in order to ensure access to safe and respectful maternal healthcare for Black women and birthing persons, Congress must pass the Black Maternal Health Momnibus Act of 2021; (7)that Black Maternal Health Week is an opportunity to—(A)raise national awareness of the state of Black maternal health in the United States;(B)amplify the voices of Black women and birthing persons, families, and communities;(C)serve as a national platform for—(i)entities led by Black women; and(ii)efforts on maternal health; and(D)enhance community organizing on Black maternal health; and(8)the significance of April 11 through April 17, 2021, as Black Maternal Health Week.